Case 2:20-cv-04457-ES-CLW Document 36 Filed 11/20/20 Page 1 of 1 PagelD: 520

S H R E E F E R G 913.933.6222

™) 973.999.4526
INTERNATIONAL LITIGATION CONSULTING
WWW.SHREEFERLAW.COM 4 Karina@ShreeferLaw.com

 

 

November 19, 2020

He NOV 20 AU US

Clerk of Court

Martin Luther King Building & US Courthouse
50 Walnut Street, Room 4015

Newark, NJ 07101

Re: Yang Renbin, et al. v. GSX Techedu Inc., et al., Case No. 2:20-CV-04457-ES-CLW
Dear Clerk,

My firm has been retained by plaintiff’s counsel at Pomerantz LLP to serve process upon the foreign
defendants named in the above-referenced case, including CLSA Limited located in Hong Kong. We
request service by mail pursuant to FRCP 4(f){2)(C)(ii).

Note that Hong Kong is a member of the Hague Service Convention, a Treaty regulating international
service of process. The Hague Service Convention does not prohibit service by mail pursuant to Article
10(a) of the Treaty, if the Destination State — in this case, Hong Kong -- did not object to such service. In
its Declarations to the Treaty on behalf of Hong Kong, China did not object to service by mail in Hong
Kong.

| have enclosed two sets of the Summons in a Civil Action and Amended Class Action Complaint filed in
the above-referenced case, along with a Hague Convention Notice and Summary as recommended by
the Hague Conference. One set of documents is to be sent to defendant CLSA Limited and the second
set is for the court’s files. | have also enclosed a pre-paid FedEx envelope addressed to the defendant at
the following address:

CLSA LIMITED

18/F, One Pacific Place

88 Queensway

Admiralty, Hong Kong SAR 999077
+852.2600.888

Please dispatch the documents to CLSA using the envelope provided. If you have any questions, | may be
reached at 913.999.4526 or at Karina@ShreeferLaw.com. Thank you very much for your assistance.

Kind Regards,

SHREEF W FARM, LLC

Karina Shreefe

Encl.

 

SHREEFER LAW FIRM, LLC - 5820 KNOX STREET « MERRIAM, KANSAS 66203
